Warner, J.,
dissenting:
I dissent from that portion of the judgment of the Court in this case, which allows the widow of the testator to take an equal share with the testator’s three 'children under his will, in the property devised and bequeathed to his daugh*580ter, Mrs. Brown, as being one of “Ms heirs of the full-blood” specified therein. The testator having in his -will given to his wife $50,000 00 during her natural life, in lieu of dower, it was not his intention, to include her as one of his heirs of the full-blood, who should take his property, in the event his daughter, Mrs. Brown, should die childless, but it was his intention that his children, his heirs, who had his blood in them, should take it. The two thousand four hundred and forty-eighth section of the Code determines who are the heirs-at-law of a deceased person. If the intestate dies without children, or the descendants of children, leaving a wife, the wife is his sole heir. It is only in the event that the intestate dies without children, or the descendants of children, that his wife is declared to be his heir; but even then she would not be his heir of the full-blood, as specified in the testator’s will. ' If there are children, or descendants of children, the wife is not declared eo nomine, to be an heir of the intestate. It js true, provision is made for her, she takes a child’s part of the estate, unless the shares exceed five in number, in which case, she takes on e-fifth of it. Thus it will be seen, when there are children or the representatives of deceased children, the wife does not inherit equally as an heir of the intestate. But children stand in the first degree from the intestate, and inherit equally all property of every description. The half-blood on the paternal side inherit equally with the whole-blood. The majority of the Court hold, that the testator meant by the phrase, heirs of the full-blood, his statutory heirs, including his ¡wife. In my judgment, such was not the intention of the testator, nor is such a construction the legal effect of the words, “my heirs of the full-blood,” contained in the testator’s will. The testator must be presumed to have known when he made his will, what everybody knows, that his wife was not his heir of the full-blood, even if it were to be conceded that she was his statutory heir when he had children who had his blood in them, and who stood in the first degree to him as his heirs. The property bequeathed and devised to Mrs. Brown, she hav*581ing died childless, should, in my j udgment, be equally divided between the testator’s three children, to the exclusion of the widow, she not being an heir of his blood, either statutory or otherwise.